EXHIBIT 10.1


Aurelio Resource Corporation
a Nevada Corporation

2006 STOCK OPTION PLAN


     1. Purposes of this Plan. The purposes of this 2006 Stock Option Plan are
to attract and retain the best available personnel for positions of substantial
responsibility, to provide additional incentive to Employees and Consultants and
to promote the success of the Company’s business. Options granted hereunder may
be either “incentive stock options,” as defined in Section 422 of the Internal
Revenue Code of 1986, as amended, or “nonstatutory stock options,” at the
discretion of the Board and as reflected in the terms of the written stock
option agreement.

     2. Definitions. As used herein, the following definitions shall apply: 

     a. “Board” shall mean the Committee, if one has been appointed, or the
Board of Directors of the Company if no Committee is appointed.

     b. “Code” shall mean the Internal Revenue Code of 1986, as amended. 
 
     c. “Common Stock” shall mean the no par value common stock of the Company.


     d. “Company” shall mean Aurelio Resources Corporation, a Nevada
corporation.

     e. “Committee” shall mean the Committee appointed by the Board in
accordance with paragraph (a) of Section 4 of this Plan, if one is appointed, or
the Board if no committee is appointed.

     f. “Consultant” shall mean any person who is engaged by the Company or by
any Parent or Subsidiary to render consulting services and is compensated for
such consulting services, but does not include a director of the Company who is
compensated for services as a director only with the payment of a director’s fee
by the Company.

     g. “Continuous Status as an Employee” shall mean the absence of any
interruption or termination of service as an Employee. Continuous Status as an
Employee shall not be considered interrupted in the case of sick leave, military
leave, or any other leave of absence approved by the Board; provided that such
leave is for a period of not more than 90 days or reemployment upon the
expiration of such leave is guaranteed by contract or statute.

     h. “Employee” shall mean any person, including officers and directors,
employed by the Company or by any Parent or Subsidiary. The payment of a
director’s fee by the Company shall not be sufficient to constitute “employment”
by the Company.

--------------------------------------------------------------------------------

     i. “Incentive Stock Option” shall mean an Option which is intended to
qualify as an incentive stock option within the meaning of Section 422 of the
Code and which shall be clearly identified as such in the written Stock Option
Agreement provided by the Company to each Optionee granted an Incentive Stock
Option under this Plan.

     j.      “Non-Employee Director” shall mean a director who:
 
     (i) Is not currently an officer (as defined in Section 16a-1(f) of the
Securities Exchange Act of 1934, as amended) of the Company or of a Parent or
Subsidiary or otherwise currently employed by the Company or by a Parent or
Subsidiary.

     (ii) Does not receive compensation, either directly or indirectly, from the
Company or from a Parent or Subsidiary, for services rendered as a Consultant or
in any capacity other than as a director, except for an amount that does not
exceed the dollar amount for which disclosure would be required pursuant to Item
404(a) of Regulation S-K adopted by the United States Securities and Exchange
Commission.

     (iii) Does not possess an interest in any other transaction for which
disclosure would be required pursuant to Item 404(a) of Regulation S-K adopted
by the United States Securities and Exchange Commission.

     k. “Nonstatutory Stock Option” shall mean an Option granted under this Plan
which does not qualify as an Incentive Stock Option and which shall be clearly
identified as such in the written Stock Option Agreement provided by the Company
to each Optionee granted a Nonstatutory Stock Option under this Plan. To the
extent that the aggregate fair market value of Optioned Stock to which Incentive
Stock Options granted under Options to an Employee are exercisable for the first
time during any calendar year (under this Plan and all plans of the Company or
any Parent or Subsidiary) exceeds $100,000, such Options shall be treated as
Nonstatutory Stock Options under this Plan. The aggregate fair market value of
the Optioned Stock shall be determined as of the date of grant of each Option
and the determination of which Incentive Stock Options shall be treated as
qualified incentive stock options under Section 422 of the Code and which
Incentive Stock Options exercisable for the first time in a particular year in
excess of the $100,000 limitation shall be treated as Nonstatutory Stock Options
shall be determined based on the order in which such Options were granted in
accordance with Section 422(d) of the Code.

     l. “Option” shall mean an Incentive Stock Option, a Nonstatutory Stock
Option or both as identified in a written Stock Option Agreement representing
such stock option granted pursuant to this Plan.

     m. “Optioned Stock” shall mean the Common Stock subject to an Option. 
 
     n.  “Optionee” shall mean an Employee or other person who is granted an
Option.


2

--------------------------------------------------------------------------------

     o. “Parent” shall mean a “parent corporation” of the Company, whether now
or hereafter existing, as defined in Section 424(e) of the Code.

     p. “Plan” shall mean this 2006 Stock Option Plan. 
 
     q. “Share” shall mean a share of the Common Stock of the Company, as
adjusted in accordance with Section 11 of this Plan.

     r. “Stock Option Agreement” shall mean the agreement to be entered into
between the Company and each Optionee which shall set forth the terms and
conditions of each Option granted to each Optionee, including the number of
Shares underlying such Option and the exercise price of each Option granted to
such Optionee under such agreement.

     s. “Subsidiary” shall mean a “subsidiary corporation” of the Company,
whether now or hereafter existing, as defined in Section 424(f) of the Code.

     3. Stock Subject to this Plan. Subject to the provisions of Section 11 of
this Plan, the maximum aggregate number of Shares which may be optioned and sold
under this Plan is two million eight hundred thousand (2,800,000) shares of
Common Stock. The Shares may be authorized, but unissued, or reacquired Common
Stock. If an Option should expire or become unexercisable for any reason without
having been exercised in full, the unpurchased Shares which were subject thereto
shall, unless this Plan shall have been terminated, become available for future
grant under this Plan.

     4. Administration of this Plan.

     a. Procedure. This Plan shall be administered by the Board or a Committee
appointed by the Board consisting of two or more Non-Employee Directors to
administer this Plan on behalf of the Board, subject to such terms and
conditions as the Board may prescribe. Where context allows, references to
actions or decisions of the Board shall also include actions or decisions of the
Committee, except in section 4c.

     (i) Once appointed, the Committee shall continue to serve until otherwise
directed by the Board (which for purposes of this paragraph (a)(i) of this
Section 4 shall be the Board of Directors of the Company). From time to time the
Board may increase the size of the Committee and appoint additional members
thereof, remove members (with or without cause) and appoint new members in
substitution therefor, fill vacancies however caused, or remove all members of
the Committee and thereafter directly administer this Plan.

     (ii) Members of the Board who are granted, or have been granted, Options
may vote on any matters affecting the administration of this Plan or the grant
of any Options pursuant to this Plan.

     b. Powers of the Board or Committee. Subject to the provisions of this
Plan, the Board or a Committee appointed pursuant to section 4 shall have the
authority, in its discretion:

3

--------------------------------------------------------------------------------

     (i) To grant Incentive Stock Options, in accordance with Section 422 of the
Code, and Nonstatutory Stock Options or both as provided and identified in a
separate written Stock Option Agreement to each Optionee granted such Option or
Options under this Plan; provided however, that in no event shall an Incentive
Stock Option and a Nonstatutory Stock Option granted to any Optionee under a
single Stock Option Agreement be subject to a “tandem” exercise arrangement such
that the exercise of one such Option affects the Optionee’s right to exercise
the other Option granted under such Stock Option Agreement;

     (ii) To determine, upon review of relevant information and in accordance
with Section 8(b) of this Plan, the fair market value of the Common Stock;

     (iii) To determine the exercise price per Share of Options to be granted,
which exercise price shall be determined in accordance with Section 8(a) of this
Plan;

     (iv) To determine the Employees or other persons to whom, and the time or
times at which, Options shall be granted and the number of Shares to be
represented by each Option;

     (v)  To interpret this Plan;  

     (vi)  To prescribe, amend and rescind rules and regulations relating to
this Plan;     

     (vii) To determine the terms and provisions of each Option granted
(which need not be identical) and, with the consent of the holder thereof,
modify or amend each Option;

     (viii) To accelerate or defer (with the consent of the Optionee) the
exercise date of any Option, consistent with the provisions of Section 7 of this
Plan;

     (ix) To authorize any person to execute on behalf of the Company any
instrument required to effectuate the grant of an Option previously granted by
the Board; and

     (x) To make all other determinations deemed necessary or advisable for the
administration of this Plan.

     c. Effect of Board’s Decision. All decisions, determinations and
interpretations of the Board shall be final and binding on all Optionees and any
other permissible holders of any Options granted under this Plan.

5.      Eligibility.

a. Persons Eligible. Options may be granted to any person selected by the Board.
Incentive Stock Options may be granted only to Employees. An Employee, who is
also a director of the Company, its Parent or a Subsidiary, shall be treated as
an Employee for

4

--------------------------------------------------------------------------------

purposes of this Section 5. An Employee or other person who has been granted an
Option may, if he is otherwise eligible, be granted an additional Option or
Options.

     b. Vesting. Unless otherwise determined by the Board, the Options granted
shall vest on the date of employment of the date of becoming a Non-Employee
Director. In the event of a proposed merger, amalgamation, acquisition or other
similar event which would result in the shares of the Company being exchanged
for shares of another company which are listed on a national public exchange,
unless otherwise determined by the Board, the Board may, in the exercise of its
sole discretion in such instances, declare that any Option shall terminate as of
a date fixed by the Board and give each Optionee the right to exercise his or
her Options as to all or any part of the Optioned Stock.

     c. No Effect on Relationship. This Plan shall not confer upon any Optionee
any right with respect to continuation of employment or other relationship with
the Company nor shall it interfere in any way with his right or the Company’s
right to terminate his employment or other relationship at any time.

     6. Term of Plan. This Plan became effective on September 1, 2006. It shall
continue in effect until December 31, 2020 unless sooner terminated under
Section 13 of this Plan.

     7. Term of Option. The term of each Option shall be 5 years from the date
of grant thereof or such shorter term as may be provided in the Stock Option
Agreement.

     8. Exercise Price and Consideration.

     a. Exercise Price. The per Share exercise price for the Shares to be issued
pursuant to exercise of an Option shall be such price as is determined by the
Board, but the per Share exercise price under an Incentive Stock Option shall be
subject to the following:

     (i) If granted to an Employee who, at the time of the grant of such
Incentive Stock Option, owns stock representing more than 10% of the voting
power of all classes of stock of the Company or any Parent or Subsidiary, the
per Share exercise price shall not be less than 110% of the fair market value
per Share on the date of grant.

     (ii) If granted to any other Employee, the per Share exercise price shall
not be less than 100% of the fair market value per Share on the date of grant.

     b. Determination of Fair Market Value. The fair market value per Share on
the date of grant shall be determined as follows:

     (i) If the Common Stock is listed on a nationally recognized exchange, the
American Stock Exchange or such other securities exchange or stock quotation
system designated by the Board, the fair market value shall be the closing price
of the Common Stock as reported by such exchange or system on the day the fair
market value is to be determined, or if no such price is reported for such day,
then the determination of such

5

--------------------------------------------------------------------------------

closing price shall be as of the last immediately preceding day on which the
closing price is so reported;

     (ii) If the Common Stock is not so listed or admitted to unlisted trading
privileges or so quoted, and bid and asked prices are not reported, the fair
market value shall be determined in such reasonable manner as may be prescribed
by the Board.

     c. Consideration and Method of Payment. The consideration to be paid for
the Shares to be issued upon exercise of an Option, including the method of
payment, shall be determined by the Board and may consist entirely of cash,
check, other shares of Common Stock having a fair market value on the date of
exercise equal to the aggregate exercise price of the Shares as to which said
Option shall be exercised, a Note secured by the Shares, or any combination of
such methods of payment, or such other consideration and method of payment for
the issuance of Shares to the extent permitted under the Nevada General
Corporation Law.

     9. Exercise of Option.

     a. Procedure for Exercise: Rights as a Shareholder. Any Option granted
hereunder shall be exercisable at such times and under such conditions as
determined by the Board, including performance criteria with respect to the
Company and/or the Optionee, and as shall be permissible under the terms of this
Plan.

     In the sole discretion of the Board, at the time of the grant of an Option
or subsequent thereto but prior to the exercise of an Option, an Optionee may be
provided with the right to exchange, in a cashless transaction, all or part of
the Option for Common Stock of the Company on terms and conditions determined by
the Board.

An Option may not be exercised for a fraction of a Share.

     An Option shall be deemed to be exercised when written notice of such
exercise has been given to the Company in accordance with the terms of the Stock
Option Agreement by the person entitled to exercise the Option and full payment
for the Shares with respect to which the Option is exercised has been received
by the Company. Full payment, as authorized by the Board, may consist of a
consideration and method of payment allowable under Section 8(c) and this
Section 9(a) of this Plan. Until the issuance (as evidenced by the appropriate
entry on the books of the Company or of the duly authorized transfer agent of
the Company) of the stock certificate evidencing such Shares, no right to vote
or receive dividends or any other rights as a shareholder shall exist with
respect to the Optioned Stock, notwithstanding the exercise of the Option. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the stock certificate is issued, except as provided in
Section 11 of this Plan.

     Exercise of an Option in any manner shall result in a decrease in the
number of Shares which thereafter may be available, both for purposes of this
Plan and for sale under the Option, by the number of Shares as to which the
Option is exercised.

6

--------------------------------------------------------------------------------

     b. Termination of Status as an Employee. In the case of an Incentive Stock
Option, if any Employee ceases to serve as an Employee, he may, but only within
such period of time not exceeding thirty (30) days or such other period as is
determined by the Board at the time of grant of the Option after the date he
ceases to be an Employee of the Company, exercise his Option to the extent that
he was entitled to exercise it at the date of such termination. To the extent
that he was not entitled to exercise the Option at the date of such termination,
or if he does not exercise such Option (which he was entitled to exercise)
within the time specified herein, the Option shall terminate.

     c. Disability of Optionee. In the case of an Incentive Stock Option,
notwithstanding the provisions of Section 9(b) above, in the event an Employee
is unable to continue his employment with the Company as a result of his total
and permanent disability (as defined in Section 22(e)(3) of the Code), he may,
but only within such period of time not exceeding 12 months as is determined by
the Board at the time of grant of the Option from the date of termination,
exercise his Option to the extent he was entitled to exercise it at the date of
such termination. To the extent that he was not entitled to exercise the Option
at the date of termination, or if he does not exercise such Option (which he was
entitled to exercise) within the time specified herein, the Option shall
terminate.

     d. Death of Optionee. In the case of an Incentive Stock Option, in the
event of the death of the Optionee:

     (i) During the term of the Option if the Optionee was at the time of his
death an Employee and had been in Continuous Status as an Employee or Consultant
since the date of grant of the Option, the Option may be exercised, at any time
within 12 months following the date of death, by the Optionee’s estate or by a
person who acquired the right to exercise the Option by bequest or inheritance,
but only to the extent that the right to exercise would have accrued had the
Optionee continued living and remained in Continuous Status as an Employee 12
months after the date of death; or

     (ii) Within such period of time not exceeding three months as is determined
by the Board at the time of grant of the Option after the termination of
Continuous Status as an Employee, the Option may be exercised, at any time
within 12 months following the date of death, by the Optionee’s estate or by a
person who acquired the right to exercise the Option by bequest or inheritance,
but only to the extent that the right to exercise had accrued at the date of
termination.

     10. Nontransferability of Options. Unless permitted by the Code, in the
case of an Incentive Stock Option, the Option may not be sold, pledged,
assigned, hypothecated, transferred, or disposed of in any manner other than by
will or by the laws of descent and distribution and may be exercised, during the
lifetime of the Optionee, only by the Optionee.

     11. Adjustments Upon Changes in Capitalization or Merger. Subject to any
required action by the shareholders of the Company, the number of Shares covered
by each outstanding Option, and the number of Shares which have been authorized
for issuance under this

7

--------------------------------------------------------------------------------

Plan but as to which no Options have yet been granted or which have been
returned to this Plan upon cancellation or expiration of any Option, as well as
the price per Share covered by each such outstanding Option, shall be
proportionately adjusted for any increase or decrease in the number of issued
Shares resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Common Stock, or any other increase or
decrease in the number of issued shares of Common Stock effected without receipt
of consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” Such adjustment shall be made by the Board,
whose determination in that respect shall be final, binding and conclusive.
Except as expressly provided herein, no issuance by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
shall affect, and no adjustment by reason thereof shall be made with respect to,
the number or price of Shares subject to an Option.

     In the event of the proposed dissolution or liquidation of the Company, the
Option will terminate immediately prior to the consummation of such proposed
action, unless otherwise provided by the Board. The Board may, in the exercise
of its sole discretion in such instances, declare that any Option shall
terminate as of a date fixed by the Board and give each Optionee the right to
exercise his Option as to all or any part of the Optioned Stock, including
Shares as to which the Option would not otherwise be exercisable. In the event
of the proposed sale of all or substantially all of the assets of the Company,
or the merger of the Company with or into another entity in a transaction in
which the Company is not the survivor, the Option shall be assumed or an
equivalent option shall be substituted by such successor corporation or a parent
or subsidiary of such successor corporation, unless the Board determines, in the
exercise of its sole discretion and in lieu of such assumption or substitution,
that the Optionee shall have the right to exercise the Option as to all of the
Optioned Stock, including Shares as to which the Option would not otherwise be
exercisable. If the Board makes an Option fully exercisable in lieu of
assumption or substitution in the event of such a merger or sale of assets, the
Board shall notify the Optionee that the Option shall be fully exercisable for a
period of 30 days from the date of such notice, and the Option will terminate
upon the expiration of such period.

     12. Time of Granting Options. The date of grant of an Option shall, for all
purposes, be the date on which the Board makes the determination granting such
Option. Notice of the determination shall be given to each Employee or other
person to whom an Option is so granted within a reasonable time after the date
of such grant. Within a reasonable time after the date of the grant of an
Option, the Company shall enter into and deliver to each Employee or other
person granted such Option a written Stock Option Agreement as provided in
Sections 2(r) and 16 hereof, setting forth the terms and conditions of such
Option and separately identifying the portion of the Option which is an
Incentive Stock Option and/or the portion of such Option which is a Nonstatutory
Stock Option.

     13. Amendment and Termination of this Plan.

     a. Amendment and Termination. The Board may amend or terminate this Plan
from time to time in such respects as the Board may deem advisable:

8

--------------------------------------------------------------------------------

     (i) An increase in the number of Shares subject to this Plan above the
Shares designated in Section 3, other than in connection with an adjustment
under Section 11 of this Plan;

     (ii) Any change in the designation of the class of Employees eligible to be
granted Incentive Stock Options; or

     (iii) Any material amendment under this Plan that would have to be approved
by the shareholders of the Company for the Board to continue to be able to grant
Incentive Stock Options under this Plan.

     b. Effect of Amendment or Termination. Any such amendment or termination of
this Plan shall not affect Options already granted and such Options shall remain
in full force and effect as if this Plan had not been amended or terminated,
unless mutually agreed otherwise between the Optionee and the Board, which
agreement must be in writing and signed by the Optionee and the Company.

     14. Conditions Upon Issuance of Shares. Shares shall not be issued pursuant
to the exercise of an Option unless the exercise of such Option and the issuance
and delivery of such Shares pursuant thereto shall comply with all relevant
provisions of law, including, without limitation, the Securities Act of 1933, as
amended, the Securities Exchange Act of 1934, as amended, the rules and
regulations promulgated thereunder, applicable state securities laws, and the
requirements of any stock exchange upon which the Shares may then be listed, and
shall be further subject to the approval of legal counsel for the Company with
respect to such compliance.

     As a condition to the existence of an Option, the Company may require the
person exercising such Option to represent and warrant at the time of any such
exercise that the Shares are being purchased only for investment and without any
present intention to sell or distribute such Shares and such other
representations and warranties which in the opinion of legal counsel for the
Company, are necessary or appropriate to establish an exemption from the
registration requirements under applicable federal and state securities laws
with respect to the acquisition of such Shares.

     15. Reservation of Shares. The Company, during the term of this Plan, will
at all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of this Plan. Inability of the Company to
obtain authority from any regulatory body having jurisdiction, which authority
is deemed by the Company’s legal counsel to be necessary for the lawful issuance
and sale of any Share hereunder, shall relieve the Company of any liability
relating to the failure to issue or sell such Shares as to which such requisite
authority shall not have been obtained.

     16. Stock Option Agreement. Each Option granted to an Employee or other
persons shall be evidenced by a written Stock Option Agreement in such form as
the Board shall approve.

     17. Information to Optionees. The Company shall provide to each Optionee,
during the period for which such Optionee has one or more Options outstanding,
copies of all annual reports and other information which are provided to all
shareholders of the Company. The

9

--------------------------------------------------------------------------------

Company shall not be required to provide such information if the issuance of
Options under this Plan is limited to key employees whose duties in connection
with the Company assure their access to equivalent information.

     18. Gender. As used herein, the masculine, feminine and neuter genders
shall be deemed to include the others in all cases where they would so apply.

     19. CHOICE OF LAW. ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY AND
INTERPRETATION OF THIS PLAN AND THE INSTRUMENTS EVIDENCING OPTIONS WILL BE
GOVERNED BY THE INTERNAL LAW, AND NOT THE LAW OF CONFLICTS, OF THE STATE OF
NEVADA.

     IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Plan effective as of September 15, 2006.

Aurelio Resources Corporation
a Nevada corporation


By:


Dr. Fred Warnaars, President and CEO


10

--------------------------------------------------------------------------------